Title: To John Adams from Harrison Gray Otis, 18 September 1798
From: Otis, Harrison Gray
To: Adams, John



Sir
Boston Septr 18. 1798

I do myself the honor to introduce to you Captain Joseph Ingraham, who waits on you with a desire of stating his qualifications and pretensions to an appointment in the navy—Having been heretofore permitted to mention to you the name of this Gentleman, & his nautical reputation, I will only subjoin that I have the honor to be / with the greatest Respect / Sir, / Yr most obedt: Servt

H. G. Otis